Case: 09-31116     Document: 00511214251          Page: 1    Date Filed: 08/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 25, 2010
                                     No. 09-31116
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROBERT THOMAS, also known as Rob Thomas,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:03-CR-257-2


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Robert Thomas, federal prisoner # 28532-034, appeals the district court’s
denial of his motion for a sentence reduction under 18 U.S.C. § 3582(c). Thomas
argues that although the district court originally imposed a sentence well below
his advisory range under the Sentencing Guidelines, the court should have
further reduced his sentence following the amendment of the Guidelines relative
to crack cocaine offenses. See United States v. Doublin, 572 F.3d 235, 236 (5th



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31116    Document: 00511214251 Page: 2        Date Filed: 08/25/2010
                                 No. 09-31116

Cir.), cert. denied, 130 S. Ct. 517 (2009); U.S.S.G. supp. to App. C, amend. 706
(2007).
      We review the district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion. Doublin, 572 F.3d at 237. A district court
is under no obligation to reduce a § 3582 movant’s sentence. United States v.
Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 2010 WL 390721 (June 21,
2010) (No. 09-8939). Further, the court is not required to provide reasons for
denying a § 3582 motion. United States v. Cooley, 590 F.3d 293, 298 (5th Cir.
2009).
      The district court noted that Thomas brought his § 3582 motion based on
Amendment 706 of the Sentencing Guidelines and, thus, impliedly considered
the sentencing disparity between cocaine and crack cocaine offenses. Further,
the court did not disregard the arguments advanced by Thomas in support of his
motion, but rather determined that they did not outweigh the leniency already
afforded Thomas when he received a sentence that was substantially lower than
both his original and his amended guideline imprisonment range. No abuse of
discretion has been shown.       Accordingly, we need not consider Thomas’s
argument concerning the extent of a reduction that was warranted.
      AFFIRMED.




                                        2